Citation Nr: 0634023	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-04 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for a bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1979 to May 
1983.

This appeal arises from a February 2002 rating decision in 
which the RO denied a compensable rating for a bilateral 
hearing loss.  The veteran filed a notice of disagreement 
(NOD) in February 2003.  In a March 2003 rating decision, the 
RO again denied a compensable rating for bilateral hearing 
loss and issued a Statement of the Case (SOC) in January 
2004.  In January 2004, the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals).  The RO issued a supplemental SOC (SSOC) in May 
2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Audiometric testing has revealed level I hearing acuity 
in the right ear and level II hearing acuity in the left ear 
(in December 2001 and November 2003). 


CONCLUSION OF LAW

1.  The criteria for an increased (compensable) rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.385, 
4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2006).  


I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the matter on appeal has been accomplished.

In a September 2001 pre-rating notice letter, the RO notified 
the veteran and his representative that the veteran should 
send copies of any recent (within the past 24 months) 
treatment records for his service connected bilateral hearing 
loss.  The letter further indicated that the VA would request 
statements from persons with knowledge of his claimed 
condition if he provided complete names and addresses.    The 
RO advised that an examination had been requested at a VA 
Medical Center (VAMC), and that the veteran would be notified 
regarding the examination date and time.  The veteran was 
advised that failure to report for the scheduled examination 
might result in disallowance of his claim.  

In a November 2003 post-rating letter, the RO notified the 
appellant and his representative of the need for evidence 
showing that his bilateral hearing loss had increased in 
severity.  The RO advised the veteran that it had arranged a 
VA examination of him through the Central Texas Health Care 
System.  

After each letter, the appellant and his representative were 
afforded opportunities to respond.  Hence, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support his claim, and he 
has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that RO letters sent to the appellant in 
September 2001 and November 2003 satisfy the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As noted above, in September 2001, the RO invited the veteran 
to submit recent treatment records in support of his claim.  
In the November 2003 letter, in particular, RO notified the 
appellant that VA is required to make reasonable efforts to 
obtain medical records, from state and local governments, 
private doctors and hospitals, employment records, or records 
from other Federal agencies.  In each letter, the  RO 
identified recently-acquired evidence that had been added to 
the record and asked the appellant to identify and provide 
the necessary releases for any medical providers from whom he 
wished VA to obtain evidence for consideration. Also, the 
November 2003 letter asked the veteran to "Tell us about any 
additional information or evidence that you want us to try to 
get for you" and added "We will try to get any VA medical 
records or other medical treatment records you tell us 
about."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claim pertinent private medical 
records that he had in his possession, statements in support 
of his claim dated October 2001 and January 2002; the veteran 
also has identified eight individuals with knowledge of his 
bilateral hearing loss, and identified private treatment 
providers as potential sources of post- service evidence.  As 
such, the Board finds that the veteran has, essentially, been 
put on notice to provide any evidence in his possession that 
pertains to the claim. Accordingly, on these facts, the RO's 
omission is harmless. See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

As indicated above, the appellant has been afforded 
opportunities to present information and/or evidence in 
support of his claim.  Following the issuance of the November 
2003 post-rating notice letter-which completed VA's notice 
requirements and corrected any deficiencies in the prior 
notice letter-the veteran was afforded yet another 
opportunity to present information and/or evidence pertinent 
to the appeal.  Neither in response to any RO letters nor at 
any other point during the pendency of this appeal has the 
appellant informed the RO of the existence of any evidence 
that needs to be obtained prior to adjudication by the Board.  
Indeed, as the veteran did not respond to the RO's November 
2003 notice letter, no additional information and/or evidence 
was received, and readjudication of the claim prior to the 
RO's certification of the appeal to the Board in August 2004, 
was unnecessary.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA's notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534 at 549.  

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedule ratings for the applicable rating code.  This was 
accomplished in the January 2004 SOC, which is sufficient 
under Dingess/Hartman.  In Dingess/Hartman, the Court also 
stated that VA notice must include information regarding the 
effective date that may be assigned, and in this case the 
appellant and his representative have been provided the 
applicable criteria.  See the February 2000 rating decision, 
which explained that the effective date of the current rating 
was based the on date that the claim for increased rating was 
received.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained the appellant's service medical 
records, post-discharge VA medical treatment records, and 
treatment records from those medical providers that the 
appellant identified as having relevant records.  The 
appellant was provided a number of VA audiological medical 
examinations, specifically to resolve the degree of 
disability.  Reports of those examinations have been 
associated with the claims file.  Significantly, neither the 
appellant nor his representative has indicated, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the claim.  
Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.



II.  Background

In a February 2000 rating decision, the RO granted service 
connection and assigned an initial 0 percent (noncompensable) 
rating for bilateral hearing loss, effective September 30, 
1996 (the date of receipt of the claim).  In September 2001, 
the veteran filed a claim for increase.

The relevant evidence in connection with the veteran's claim 
reflects that on VA audiological evaluation in September 
2000, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
30
20
20
LEFT
60
55
35
30
35

Pure tone threshold averages (from 1000 to 4000 Hz) were 27.5 
decibels (dB) in the right ear and 38.75 dB in the left ear.  
The audiologist noted that speech recognition thresholds were 
in good agreement with pure tone findings.  Word recognition 
was excellent, when words were presented at a loud enough 
level to compensate for the veteran's hearing loss.  The RO 
later found this evaluation insufficient for rating purposes 
due to the lack of speech scores.

On February 2001 VA audiology evaluation, the veteran 
reported a bilateral hearing loss that was greater in the 
left ear since 1983.  The veteran reported heavy equipment 
repair work for 20 years with hearing protection devices 
except when he needed to communicate.  He reported going to 
stock car races, lawn mowing, and woodworking with hearing 
protection use.  The veteran denied difficulty understanding 
the television.  No pure tone threshold report or speech 
discrimination scores were reported.

An August 2001 VA audiology interim note provides no pure 
tone threshold findings and no speech discrimination scores.  
However, the audiologist stated that the veteran's pure tone 
findings were essentially unchanged from his April 2000 
audiogram, that he had a sensorineural hearing loss 
bilaterally, and speech recognition thresholds were in 
excellent agreement with the pure tone findings for both 
ears.  His word recognition score at a presentation level of 
75 dBHL was 92 percent for the right ear and his word 
recognition score at a presentation level of 90 dBHL was 84 
percent for the left ear.  The findings are in graph format, 
with no speech discrimination scores, and were also found to 
be insufficient for rating purposes.

In an October 2001 statement, the veteran reported wearing 
hearing aids.  

In a January 2002 letter, the veteran provided a list of 
eight persons and their addresses, who he stated had 
knowledge of his bilateral hearing loss; he did not furnish a 
statement from any person on that list.  In an April 2002 
statement, he contended that he experienced increased 
difficulty understanding speech when background noise was 
present, he reported that he had increased tinnitus, and that 
his hearing problem caused him embarrassment.  In his 
February 2003 NOD, he contended that his hearing loss was 
disabling and impacted his ability to gain meaningful 
employment.

On VA audiological evaluation in December 2001 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
20
25
25
LEFT
55
55
35
30
40

Pure tone threshold averages (from 1000 to 4000 Hz) were 28 
decibels (dB) in the right ear and 40 dB in the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 86 percent in the left ear.  The 
audiologist noted that the veteran's speech reception 
thresholds were within normal limits right and mildly reduced 
left with speech discrimination scores within normal limits 
right and mildly reduced left.  The audiologist reported a 
diagnosis of asymmetric sensorineural hearing loss left 
greater than the right and appearing cochlear in nature.

In a February 2002 VA audiology evaluation report, the 
audiologist reported that the veteran had been fitted with 
binaural hearing aids and that the veteran reported an 
increased bilateral hearing loss since 1983, greater in the 
left ear.

On VA audiological evaluation in November 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
45
35
30
30
LEFT
70
65
50
45
45

Pure tone threshold averages were 35 decibels (dB) in the 
right ear and 51.25 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent at 80 dBHL 
in the right ear and 80 percent at 95 dBHL and  at 100 dBHL 
in the left ear.  The audiologist noted that speech 
recognition scores in the quiet were excellent in the right 
ear and fairly good at the left.  This report is insufficient 
for rating purposes because no speech discrimination scores 
were provided.

In addition to the evidence noted above, in connection with 
the claim for increase on appeal, the veteran has submitted 
various other audiology reports that are insufficient for 
rating purposes.  April 2000 and December 2001 Fond Du Lac 
Regional Clinic audiological evaluation reports, as well as 
May 2004 and October 2004 private audiological evaluation 
reports, reflect testing results in graph format, with no 
speech discrimination scores provided.  Further, audiology 
records from American Industrial Medical (dated in May 200 
and April 2001), records from DuLac National Guard (dated in 
December 2001 and December 2002), and a December 2002 record 
from Concentra Medical Center do not include speech 
discrimination testing results. 


III.  Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, in a claim for increased rating, the most 
recent evidence is generally the most relevant, as the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (b).

As indicated above, the claims file includes a number of VA 
and private audiology records.  However, only the VA 
audiology evaluations conducted in December 2001 and November 
2003 yielded sufficient findings to evaluate the veteran's 
hearing loss under the applicable criteria.

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluations, and based 
on application of reported findings to Table VI the Board 
notes that  the December 2001evaluation yielded findings of 
level I hearing acuity in the right ear, and level II hearing 
acuity in the left ear, and that the November 2003  
evaluation yielded findings of level I hearing acuity in the 
right ear and level II hearing acuity in the left ear, as 
well. Application of these findings to Table VII corresponds 
to a 0 percent rating under Diagnostic Code 6100.  The Board 
points out that none of the pure tone thresholds recorded on 
either VA evaluation noted above (or any other evaluation for 
which pure tone thresholds were numerically reported) reflect 
exceptional hearing impairment as defined under either  38 
C.F.R. § 4.86(a) or (b); accordingly, Table VIa is not for 
application.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, notwithstanding the RO's erroneous suggestion that lay 
statements may have a bearing on this case (see September 
2001 letter), VA actually has  no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  In other words, VA is 
bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. 

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a compensable rating for 
bilateral hearing loss in connection with the current claim 
for increase.  Given the mechanical method of deriving 
ratings for hearing loss, the benefit-of-the-doubt doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.  


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


